Exhibit 10.2

 

[ex_180059img001.jpg]

 

April 1, 2020

 

Aaron Wilkins

 

 

Northwest Pipe Company, an Oregon corporation (the “Company”), considers the
establishment and maintenance of a sound and vital management to be essential to
protecting and enhancing the best interests of the Company and its shareholders.
In this connection, the Company recognizes that, as is the case with many
publicly held corporations, the possibility of a Change in Control (as defined
in Section 3 hereof) may exist and that such possibility, and the uncertainty
and questions which it may raise among management, may result in the departure
or distraction of management personnel to the detriment of the Company and its
shareholders. Accordingly, the Board of Directors of the Company (the “Board”)
has determined that appropriate steps should be taken to reinforce and encourage
the continued attention and dedication of members of the Company’s management to
their assigned duties without distraction in circumstances arising from the
possibility of a Change in Control of the Company.

 

In order to induce you to remain in the employ of the Company, this letter
agreement (“Agreement”), which has been approved by the Board, sets forth the
severance benefits which the Company agrees will be provided to you in the event
your employment with the Company is terminated in connection with a Change in
Control of the Company under the circumstances described below. The Company and
you have entered into a prior letter agreement regarding change in control
severance benefits dated August 1, 2016. Upon your signature of this Agreement,
the prior letter agreement shall be amended and restated in its entirety in the
form of this Agreement.

 

1.     Right to Terminate. The Company or you may terminate your employment at
any time, subject to the Company’s obligations to provide the benefits
hereinafter specified in accordance with the terms hereof.

 

2.     Term of Agreement. This Agreement shall commence on the date hereof and
shall continue in effect until July 31, 2021; provided, however, that commencing
on August 1, 2021 and each August 1st thereafter, the term of this Agreement
shall automatically be extended for one additional year unless at least ninety
(90) days prior to such August 1st date, the Company or you shall have given
notice that this Agreement shall not be extended; provided, however, that this
Agreement shall continue in effect for a period of twenty-four (24) months
beyond the term provided herein if a Change in Control shall have occurred
during such term. Notwithstanding anything in this Section 2 to the contrary,
this Agreement shall terminate if you or the Company terminate your employment
prior to the earlier of Shareholder Approval (as defined in Section 3 hereof),
if applicable, or a Change in Control.

 

 

--------------------------------------------------------------------------------

 
 

 

3.     Change in Control; Shareholder Approval; Person.

 

3.1     For purposes of this Agreement, a “Change in Control” shall mean the
occurrence of any of the following events:

 

3.1.1     The consummation of:

 

(a)     any consolidation, merger or plan of share exchange involving the
Company (a “Merger”) other than a Merger which would result in securities of the
Company ordinarily having the right to vote for the election of directors
(“Voting Securities”) outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into Voting
Securities of the surviving entity or a parent of the surviving entity) more
than 50% of the combined voting power of the Voting Securities of such surviving
entity or parent outstanding immediately after the Merger;

 

(b)     any sale, lease, exchange or other transfer (in one transaction or a
series of related transactions) of all, or substantially all, the assets of the
Company: or

 

(c)     the adoption of any plan or proposal for the liquidation or dissolution
of the Company.

 

3.1.2     At any time during a period of two consecutive years, individuals who
at the beginning of such period constituted the Board (“Incumbent Directors”)
shall cease for any reason to constitute at least a majority thereof unless each
new director elected during such two-year period was nominated or elected by a
vote of at least two-thirds (2/3rds) of the Incumbent Directors then in office
and voting (with new directors nominated or elected by two-thirds (2/3rds) of
the Incumbent Directors also being deemed to be Incumbent Directors); or

 

3.1.3     Any Person [(as hereinafter defined)] shall, as a result of any
purchase or other acquisition of Company Shares from anyone other than the
Company, have become the beneficial owner (within the meaning of Rule 13d-3
under the Securities Exchange Act of 1934, as amended), directly or indirectly,
of Voting Securities representing twenty percent (20%) or more of the combined
voting power of the then outstanding Voting Securities.

 

Notwithstanding anything in the foregoing to the contrary, unless otherwise
determined by the Board, no Change in Control shall be deemed to have occurred
for purposes of this Agreement if (1) you acquire (other than on the same basis
as all other holders of the Voting Securities) an equity interest in an entity
that acquires the Company in a Change in Control otherwise described under
subparagraph 3.1.1 above, or (2) you are part of a group that constitutes a
Person which becomes a beneficial owner of Voting Securities in a transaction
that otherwise would have resulted in a Change in Control under subparagraph
3.1.3 above.

 

Page 2

--------------------------------------------------------------------------------

 

 

3.2     For purposes of this Agreement, “Shareholder Approval” shall be deemed
to have occurred if the shareholders of the Company approve an agreement entered
into by the Company, the consummation of which would result in the occurrence of
a Change in Control.

 

3.3     For purposes of this Agreement, the term “Person” shall mean and include
any individual, corporation, partnership, group, association or other “person,”
as such term is used in Section 13(d)(3) or Section 14(d)(2) of the Securities
Exchange Act of 1934, as amended, other than the Company or any employee benefit
plan(s) sponsored by the Company.

 

4.     Termination Following Shareholder Approval or Change In Control. If a
Change in Control occurs and at any time after the earlier of Shareholder
Approval, if applicable, or the Change in Control and on or before the second
anniversary of the Change in Control, your employment is terminated, you shall
be entitled to the benefits provided in Section 5.3 hereof unless such
termination is (a) because of your death, (b) by the Company for Cause or
Disability or (c) by you other than for Good Reason (as all such capitalized
terms are hereinafter defined).

 

4.1     Disability. Termination by the Company of your employment based on
“Disability” shall mean termination because of your absence from your duties
with the Company on a full-time basis for one hundred eighty (180) consecutive
days as a result of your incapacity due to physical or mental illness, unless
within thirty (30) days after Notice of Termination (as hereinafter defined) is
given to you following such absence you shall have returned to the full-time
performance of your duties.

 

4.2     Cause. Termination by the Company of your employment for “Cause” shall
mean termination upon (a) the willful and continued failure by you to
substantially perform your reasonably assigned duties with the Company
consistent with those duties assigned to you prior to the Change in Control
(other than any such failure resulting from your incapacity due to physical or
mental illness) which failure shall not have been corrected within thirty (30)
days after a demand for substantial performance is delivered to you by the
Chairman of the Board or President of the Company which specifically identifies
the manner in which such executive believes that you have not substantially
performed your duties and such notice is delivered within ninety (90) days of
such circumstances, or (b) the willful engaging by you in illegal conduct which
is materially and demonstrably injurious to the Company. For purposes of this
paragraph 4.2, no act, or failure to act, on your part shall be considered
“willful” unless done, or omitted to be done, by you in knowing bad faith and
without reasonable belief that your action or omission was in, or not opposed
to, the best interests of the Company. Any act, or failure to act, based upon
authority given pursuant to a resolution duly adopted by the Board or based upon
the advice of counsel for the Company shall be conclusively presumed to be done,
or omitted to be done, by you in good faith and in the best interests of the
Company. Notwithstanding the foregoing, you shall not be deemed to have been
terminated for Cause unless and until there shall have been delivered to you a
copy of a resolution duly adopted by the affirmative vote of not less than
two-thirds (2/3rds) of the entire membership of the Board at a meeting of the
Board called and held for the purpose (after reasonable notice to you and an
opportunity for you, together with your counsel, to be heard before the Board),
finding that in the good faith opinion of the Board you were guilty of the
conduct set forth above in (a) or (b) of this paragraph 4.2 and specifying the
particulars thereof in detail.

 

Page 3

--------------------------------------------------------------------------------

 

 

4.3     Good Reason. Termination by you of your employment for “Good Reason”
shall mean termination by you of your employment with the Company based on the
occurrence after Shareholder Approval, if applicable, or the Change in Control,
of any of the following circumstances, provided you give Notice of Termination
within ninety (90) days after notice to you of such circumstances and such
circumstances are not fully corrected by the Company within thirty (30) days
after your notice:

 

4.3.1     a change in your status, title, position(s) or responsibilities as an
officer of the Company which constitutes an adverse change from your status,
title, position(s) and responsibilities as in effect immediately prior to the
earlier of Shareholder Approval, if applicable, or the Change in Control, or the
assignment to you of any duties or responsibilities which are inconsistent with
such status, title or position(s), or any removal of you from or any failure to
reappoint or reelect you to such position(s), except in connection with the
termination of your employment for Cause, Disability or as a result of your
death or by you other than for Good Reason;

 

4.3.2     a reduction by the Company in your base salary as in effect on the
date hereof or as the same may be increased from time to time except for
across-the-board salary reductions similarly affecting all management personnel
of the Company and all management personnel of any Person in control of the
Company;

 

4.3.3     the failure by the Company to continue in effect any Plan (as
hereinafter defined) in which you are participating immediately prior to the
earlier of Shareholder Approval, if applicable, or the Change in Control (or
Plans providing you with at least substantially similar benefits) other than as
a result of the normal expiration of any such Plan in accordance with its terms
as in effect immediately prior to the earlier of Shareholder Approval, if
applicable, or the Change in Control, or the taking of any action, or the
failure to act, by the Company which would adversely affect your continued
participation in any of such Plans on at least as favorable a basis to you as is
the case immediately prior to the earlier of Shareholder Approval, if
applicable, or the Change in Control or which would materially reduce your
benefits in the future under any of such Plans or deprive you of any material
benefit enjoyed by you immediately prior to the earlier of Shareholder Approval,
if applicable, or the Change in Control;

 

4.3.4     the failure by the Company to provide and credit you with the number
of paid vacation days to which you are then entitled in accordance with the
Company’s normal vacation policy as in effect immediately prior to the earlier
of Shareholder Approval, if applicable, or the Change in Control;

 

4.3.5     the Company’s requiring you to be based more than twenty-five (25)
miles from where your office is located immediately prior to the earlier of
Shareholder Approval, if applicable, or the Change in Control except for
required travel on the Company’s business to an extent substantially consistent
with the business travel obligations which you undertook on behalf of the
Company prior to the earlier of Shareholder Approval, if applicable, or the
Change in Control;

 

Page 4

--------------------------------------------------------------------------------

 

 

4.3.6     the failure of the Company to pay to you any portion of your
compensation or compensation under any deferred compensation program of the
Company;

 

4.3.7     the failure by the Company to obtain from any Successor (as
hereinafter defined) the assumption or assent to this Agreement contemplated by
Section 6 hereof within thirty (30) days after a Change in Control;

 

4.3.8     any material breach of this Agreement by the Company; or

 

4.3.9     any purported termination by the Company of your employment which is
not effected pursuant to a Notice of Termination satisfying the requirements of
paragraph 4.4 below (and, if applicable, paragraph 4.2 above); and for purposes
of this Agreement no such purported termination shall be effective.

 

For purposes of this Agreement, “Plan” shall mean any compensation plan such as
an incentive, stock option or restricted stock plan or any employee benefit plan
such as a thrift, pension, profit sharing, medical, disability, accident, life
insurance, or relocation plan or policy or any other plan, program or policy of
the Company intended to benefit employees.

 

4.4     Notice of Termination. Any purported termination by the Company or by
you following the earlier of Shareholder Approval, if applicable, or a Change in
Control shall be communicated by written Notice of Termination to the other
party hereto. For purposes of this Agreement, a “Notice of Termination” shall
mean a notice which shall indicate the specific termination provision in this
Agreement relied upon and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of your employment
under the provision so indicated.

 

4.5     Date of Termination. “Date of Termination” shall mean the date your
employment with the Company is terminated following the earlier of Shareholder
Approval, if applicable, or a Change in Control, which date shall be determined
as follows: (a) if your employment is to be terminated for Disability, thirty
(30) days after Notice of Termination is given (provided that you shall not have
returned to the performance of your duties on a full-time basis during such
thirty (30) day period), (b) if your employment is to be terminated by the
Company for Cause, the date on which a Notice of Termination is given, and (c)
if your employment is to be terminated by you or by the Company for any other
reason, the date specified in the Notice of Termination (which, in the case of
termination for Good Reason shall be not less than thirty (30) days nor more
than sixty (60) days from the date such Notice of Termination is given), unless
an earlier date has been agreed to by the party receiving the Notice of
Termination either in advance of, or after, receiving such Notice of
Termination. Notwithstanding anything in the foregoing to the contrary, if the
party receiving the Notice of Termination has not previously agreed to the
termination, then within thirty (30) days after any Notice of Termination is
given, or, if later, prior to the Date of Termination, the party receiving such
Notice of Termination may notify the other party that a dispute exists
concerning the termination, in which event the Date of Termination shall be the
date set either by mutual written agreement of the parties or by the arbitrators
in a proceeding as provided in Section 12 hereof; and provided, further, that
the Date of Termination shall be extended by a notice of dispute only if such
notice is given in good faith and the party giving such notice pursues the
resolution of such dispute with reasonable diligence. You shall not be obligated
to perform any services after the Date of Termination that would prevent the
termination of your employment on such Date of Termination from qualifying as a
“separation from service” as defined in Treasury Regulation Section 1.409A-1(h).

 

Page 5

--------------------------------------------------------------------------------

 

 

5.     Compensation Upon Termination or During Disability.

 

5.1     During any period following the earlier of Shareholder Approval, if
applicable, or a Change in Control that you fail to perform your duties as a
result of incapacity due to physical or mental illness, you shall continue to
receive your full base salary at the rate then in effect and any benefits or
awards under any Plans shall continue to accrue during such period, to the
extent not inconsistent with such Plans, until your employment is terminated
pursuant to and in accordance with paragraphs 4.1, 4.4 and 4.5 hereof.
Thereafter, your benefits shall be determined in accordance with the Plans then
in effect.

 

5.2     If your employment shall be terminated for Cause or as a result of your
death following the earlier of Shareholder Approval, if applicable, or a Change
in Control of the Company, the Company shall pay you your full base salary
through the Date of Termination at the rate in effect just prior to the time a
Notice of Termination is given plus any benefits or awards (including both the
cash and stock components) which pursuant to the terms of any Plans have been
earned or become payable, but which have not yet been paid to you. Thereupon the
Company shall have no further obligations to you under this Agreement.

 

5.3     If a Change in Control occurs and after the earlier of Shareholder
Approval, if applicable, or the Change in Control and on or before the second
anniversary of the Change in Control your employment with the Company shall be
terminated (a) by the Company other than for Cause or Disability or (b) by you
for Good Reason, then, you shall be entitled to, and shall be paid, without
regard to any contrary provisions of any Plan, a severance benefit as follows:

 

5.3.1     Within five (5) days of the Date of Termination, the Company shall pay
your full base salary through the Date of Termination at the rate in effect just
prior to the time a Notice of Termination is given plus any benefits or awards
(including both cash and stock components) which pursuant to the terms of any
Plans have been earned or become payable, but which have not yet been paid to
you (including amounts which previously had been deferred at your request);

 

5.3.2     as severance pay and in lieu of any further salary for periods
subsequent to the Date of Termination, within five (5) days of the later of the
Date of Termination or the Change in Control, the Company shall pay to you in a
single payment an amount in cash equal to (i) the higher of (A) two (2) times
your annual base salary at the rate in effect just prior to the time a Notice of
Termination is given, or (B) two (2) times your annual base salary in effect
immediately prior to the earlier of Shareholder Approval, if applicable, or the
Change in Control, plus (ii) two (2) times the average of the cash bonuses paid
to you during the previous three (3) years;

 

Page 6

--------------------------------------------------------------------------------

 

 

5.3.3     for a twenty-four (24) period after the Date of Termination
(specifically including a Date of Termination that occurs after Shareholder
Approval and prior to a Change in Control), the Company shall arrange to provide
you and your dependents with life, accident, medical and dental insurance
benefits substantially similar to those which you were receiving immediately
prior to the earlier of Shareholder Approval, if applicable, or the Change in
Control. Notwithstanding the foregoing, the Company shall not provide any
benefit otherwise receivable by you pursuant to this paragraph 5.3.3 to the
extent that a similar benefit is actually received by you from a subsequent
employer during such twenty-four (24) month period, and any such benefit
actually received by you shall be reported to the Company;

 

5.3.4     any and all outstanding equity compensation awards (whether options,
restricted stock units or otherwise) under any Plan held by you shall
immediately vest and become exercisable in full; provided, however, that if the
award agreement for any such award provides different vesting terms on a change
in control of the Company, the terms of the award agreement shall control and
this paragraph 5.3.4 shall not apply; and

 

5.3.5     within five (5) days of the Date of Termination, the Company shall pay
you for any vacation time earned but not taken at the Date of Termination, at an
hourly rate equal to your annual base salary as in effect immediately prior to
the time a Notice of Termination is given divided by 2080.

 

5.4     Notwithstanding any other provision in this Agreement or any other
agreement or arrangement between the Company and you with respect to
compensation or benefits (each an “Other Arrangement”), if any portion of the
Specified Benefits (as defined below) would be subject to the excise tax payable
by you imposed by Sections 280G and 4999 of the Internal Revenue Code of 1986,
as amended, or any successor provisions (the “IRC”), and if you would receive a
greater after-tax benefit from the Capped Benefit (as defined below) than from
the Specified Benefits, the Capped Benefit shall be paid to you in lieu of the
Specified Benefits. The “Specified Benefits” are the amounts (including the
monetary value of any non-cash benefits) otherwise payable pursuant to this
Agreement and any Other Arrangement. The “Capped Benefit” equals the Specified
Benefits, reduced by the minimum amount necessary to prevent any portion of the
Specified Benefits from being a “parachute payment” as defined in IRC
Section 280G(b)(2). For purposes of determining whether you would receive a
greater after-tax benefit from the Capped Benefit than from the Specified
Benefits, there shall be taken into account any excise tax that would be imposed
under IRC Section 4999 and all federal, state and local taxes required to be
paid by you in respect of the receipt of such payments. If you receive the
Capped Benefit, you may determine the extent to which each of the Specified
Benefits shall be reduced. The parties recognize that there is some uncertainty
regarding the computations under IRC Section 280G which must be applied to
determine the Capped Benefit. Accordingly, the parties agree that, after the
severance benefit is paid, the amount of the Capped Benefit may be retroactively
adjusted to the extent any subsequent Internal Revenue Service regulations,
rulings, audits or other pronouncements establish that the original calculation
of the Capped Benefit was incorrect. In that case, amounts shall be paid or
reimbursed between the parties so that you will have received the severance
benefit you would have received if the Capped Benefit had originally been
calculated correctly. Moreover, in determining whether you will receive the
Specified Benefits or the Capped Benefit, any potential tax consequences to the
Company under IRC Section 280G or otherwise will not be taken into account.

 

Page 7

--------------------------------------------------------------------------------

 

 

5.5     Except as specifically provided above, the amount of any payment
provided for in this Section 5 shall not be reduced, offset or subject to
recovery by the Company by reason of any compensation earned by you as the
result of employment by another employer after the Date of Termination, or
otherwise. Your entitlements under Section 5.3 are in addition to, and not in
lieu of any rights, benefits or entitlements you may have under the terms or
provisions of any Plan.

 

6.     Successors; Binding Agreement.

 

6.1     The Company will seek to have any Successor (as hereinafter defined), by
agreement in form and substance satisfactory to you, assume the Company’s
obligations under this Agreement or assent to the fulfillment by the Company of
its obligations under this Agreement. This Agreement will be binding upon and
inure to the benefit of the Company and any Successor (and such Successor shall
thereafter be deemed the “Company” for purposes of this Agreement), but will not
otherwise be assignable, transferable or delegable by the Company. For purposes
of this Agreement, “Successor” shall mean any Person that succeeds to, or has
the practical ability to control (either immediately or with the passage of
time), the Company’s business directly, by merger, consolidation or purchase of
assets, or indirectly, by purchase of the Voting Securities or otherwise.

 

6.2     This Agreement shall inure to the benefit of and be enforceable by your
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. If you should die while any amount would
still be payable to you hereunder if you had continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to your devisee, legatee or other designee or, if there
be no such designee, to your estate.

 

7.     Fees and Expenses. The Company shall pay all legal fees and related legal
expenses incurred by you as a result of (i) your termination following the
earlier of Shareholder Approval, if applicable, or a Change in Control
(including all such fees and expenses, if any, incurred in contesting or
disputing any such termination) or (ii) your seeking to obtain or enforce any
right or benefit provided by this Agreement.

 

8.     Survival. The respective obligations of, and benefits afforded to, the
Company and you as provided in Section 5, 6, 7 and 12 of this Agreement shall
survive termination of this Agreement.

 

9.     Notice. For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid and addressed to the
address of the respective party set forth on the first page of this Agreement,
provided that all notices to the Company shall be directed to the attention of
the Chairman of the Board or President of the Company, with a copy to the
Secretary of the Company, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.

 

Page 8

--------------------------------------------------------------------------------

 

 

10.     Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such modification, waiver or discharge is agreed to in a
writing signed by you and the Chairman of the Board or President of the Company.
No waiver by either party hereto at any time of any breach by the other party
hereto of, or of compliance with, any condition or provision of this Agreement
to be performed by such other party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time. No agreements or representations, oral or otherwise, express or implied,
with respect to the subject matter hereof have been made by either party which
are not expressly set forth in this Agreement. The validity, interpretation,
construction and performance of this Agreement shall be governed by the laws of
the State of Oregon.

 

11.     Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

 

12.     Arbitration. Any dispute or controversy arising under or in connection
with this Agreement shall be settled exclusively by arbitration in Portland,
Oregon by three arbitrators in accordance with the rules of the American
Arbitration Association then in effect. Judgment may be entered on the
arbitrators’ award in any court having jurisdiction; provided, however, that you
shall be entitled to seek specific performance of your right to be paid until
the Date of Termination during the pendency of any dispute or controversy
arising under or in connection with this Agreement. The Company shall bear all
costs and expenses arising in connection with any arbitration proceeding
pursuant to this Section 12.

 

13.     Related Agreement.

 

13.1      You and the Company are parties to a Long Term Incentive Plan
Agreement dated as of April 19, 2016 (“LTIP Agreement”). The LTIP Agreement
provides for a cash severance benefit payable to you and continuation of your
health insurance benefits if your employment is terminated without cause (as
defined therein) before the final regular payroll date of 2017, and these
benefits are payable regardless of whether a Change in Control occurs. If you
become entitled to severance benefits under both the LTIP Agreement and Section
5.3 of this Agreement, you shall be entitled to receive a cash severance equal
to the larger of the cash severance benefit under the LTIP Agreement or the
benefit provided under Section 5.3.2 of this Agreement, without duplication, and
you shall be entitled to continuation of health insurance benefits for the
longer of the period provided for under the LTIP Agreement or the period
provided for under Section 5.3.3 of this Agreement, without duplication. For the
avoidance of doubt, the LTIP Agreement shall be considered an Other Arrangement
for purposes of Section 5.4 of this Agreement.

 

13.2     Except as provided in this Section 13, nothing in this Agreement shall
prevent or limit your continuing or future participation in any plan, program,
policy or practice provided by the Company and for which you may qualify, nor
shall anything in this Agreement limit or otherwise affect such rights as you
may have under any contract or agreement with the Company. Amounts which are
vested benefits or which you are otherwise entitled to receive under any plan,
policy, practice or program of, or any contract or agreement with, the Company
at or subsequent to this Agreement shall be payable in accordance with such
plan, policy, practice or program or contract or agreement except as explicitly
modified by this Agreement.

 

Page 9

--------------------------------------------------------------------------------

 

 

14.     Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original, but all of which together will
constitute one and the same instrument.

 

15.     409A Interpretation.  This Agreement (and ☒all payments and other
benefits provided ☒under this Agreement and provided under ☒any other agreement
incorporated by ☒reference) are intended to be exempt from the requirements ☒of
IRC Section 409A to the ☒maximum extent possible, whether pursuant ☒to the
short-term deferral exception ☒described in Treasury Regulation Section
☒☒1.409A-1(b)(4), the involuntary separation ☒pay plan exception described in
Treasury ☒Regulation Section 1.409A-1(b)(9)(iii), or ☒otherwise.  To the extent
IRC Section 409A is ☒applicable to such payments and benefits, the Company
intends that this Agreement (and such ☒payments and benefits) comply with the
☒deferral, payout and other limitations and ☒restrictions imposed under IRC
Section ☒☒409A.  Notwithstanding any other provision ☒of this Agreement to the
contrary, this ☒Agreement shall be interpreted, operated and ☒administered in a
manner consistent with ☒such intentions. ☒

 

16.     Payments to Specified Employee.  Notwithstanding any other provision of
this ☒Agreement to the contrary, you shall not be entitled to any payment
pursuant to this ☒Agreement prior to the earliest date permitted under IRC
Section 409A.  If at the time of your termination of employment, you are a
“specified employee,” as defined in ☒Treasury Regulation Section 1.409A-1(i) and
determined using the identification methodology ☒selected by the Company from
time to time, or if none, the default methodology under ☒IRC Section 409A, and a
payment or benefit provided for in this Agreement would be subject to
☒additional tax under IRC Section 409A if such payment or benefit is paid within
six (6) months ☒after your termination, then such payment or benefit required
under this Agreement shall ☒not be paid (or commence to be paid) during the six
(6) month period immediately following your termination, but shall instead be
accumulated and paid to you (or, if you have died, to your estate) on the
earlier of (i) the tenth (10th) business day ☒following your death or (ii) the
first (1st) business day of the seventh month following ☒your termination of
employment.☒

 

Page 10

--------------------------------------------------------------------------------

 

 

If this Agreement correctly sets forth our agreement on the subject matter
hereof, kindly sign and return to the Company the enclosed copy of this
Agreement which will then constitute our agreement on this subject.

 

  Sincerely,        /s/ Scott J. Montross       Scott J. Montross   President
and Chief Executive Officer         AGREED AND ACCEPTED:            /s/ Aaron
Wilkins  

 

 

Page 11